Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 1 of 15 Page ID #:1



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey Krivoshey (State Bar No. 295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
 5   E-Mail: ltfisher@bursor.com
             ykrivoshey@bursor.com
 6
     Attorneys for Plaintiff
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   KARLA MAREE, on behalf of herself          Case No. 8:20-cv-885
13   and all others similarly situated,

14                             Plaintiff,       CLASS ACTION COMPLAINT
          v.
15
     DEUTSCHE LUFTHANSA AG,                     JURY TRIAL DEMANDED
16
                               Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT
Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 2 of 15 Page ID #:2




 1         Plaintiff Karla Maree (“Plaintiff”), individually and on behalf of all others
 2   similarly situated, alleges the following on the investigation of her counsel and upon
 3   information and belief, except as to Plaintiff’s allegations regarding her own actions
 4   which are based on personal knowledge.
 5                               NATURE OF THE ACTION
 6         1.     This is a class action lawsuit regarding Defendant Deutsche Lufthansa
 7   AG’s (“Lufthansa” or “Defendant”) failure to provide full refunds to customers
 8   whose flights were cancelled as a result of the coronavirus, or COVID-19.
 9         2.     Given the outbreak of the coronavirus, Defendant has cancelled a vast
10   percentage of its international and United States flights. However, Defendant has, to
11   date, refused to issue refunds for flights that Defendant cancelled.
12         3.     The United States Department of Transportation (“DOT”) has “issued
13   an Enforcement Notice clarifying, in the context of the 2019 Novel Coronavirus
14   (COVID-19) public health emergency, that U.S. and foreign airlines remain
15   obligated to provide a prompt refund to passengers for flights to, within, or from
16   the United States when the carrier cancels the passenger’s scheduled flight or makes
17   a significant schedule change and the passenger chooses not to accept the alternative
18   offered by the carrier. The obligation of airlines to provide refunds, including the
19   ticket price and any optional fee charged for services a passenger is unable to use,
20   does not cease when the flight disruptions are outside of the carrier’s control (e.g., a
21   result of government restrictions).”1 Indeed, the DOT’s Enforcement Notice makes
22   perfectly clear that offering “vouchers or credits for future travel” is not an adequate
23
24
25   1
       DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT
     NOTICE CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF
26   COVID-19 (Apr. 3, 2020), https://www.transportation.gov/briefing-room/us-
27   department-transportation-issues-enforcement-notice-clarifying-air-carrier-refund
     (last accessed May 8, 2020) (hereinafter “DOT NOTICE”) (emphasis added).
28
     CLASS ACTION COMPLAINT                                                                 1
 Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 3 of 15 Page ID #:3




 1    or appropriate substitute for airlines’ obligations to offer refunds for cancelled
 2    flights.2
 3           4.      Defendant Lufthansa is the flag carrier of Germany and the second-
 4    largest airline in Europe in terms of passengers carried. In 2019, Lufthansa carried
 5    over 12 million passengers in the Americas.3 Lufthansa’s business was disrupted as
 6    a result of government-mandated restrictions on travel in response to the
 7    coronavirus.
 8           5.      Defendant Lufthansa announced in March 2020 that it would be
 9    cancelling “a total of 23,000 flights” between March 2020 and April 2020.4
10           6.      Plaintiff, like many other travelers, was scheduled to fly with Lufthansa.
11    As part of Plaintiff’s trip, Plaintiff was to embark on two flights that were either
12    departing from or destined for the United States: a departing flight from Miami,
13    Florida to Lagos, Nigeria, and a return flight from Lagos to Miami.
14           7.      Plaintiff purchased her flight tickets on Expedia.com.
15           8.      Plaintiff’s flight to Paris was cancelled by was cancelled by Lufthansa
16    due to the coronavirus travel restrictions.
17           9.      Plaintiff contacted Lufthansa about getting a cash refund, but was told
18    by Lufthansa to take the matter up with Expedia.com. Expdia.com told Plaintiff that
19    they could not issue a refund without instructions from Lufthansa, but issued a travel
20    voucher to Plaintiff instead. Expedia.com later issued a refund request to Lufthansa
21    on Plaintiff’s behalf, but without any guarantee that Plaintiff would receive a prompt
22
23    2
        See id.
      3
24      LUFTHANSA ANNUAL REPORT 2019 at 46 (2019), https://investor-
      relations.lufthansagroup.com/fileadmin/downloads/en/financial-reports/annual-
25    reports/LH-AR-2019-e.pdf (last accessed May 8, 2020).
      4
26      LUFTHANSA GROUP ANNOUNCES FLIGHT CANCELLATIONS FOR APRIL 2020 (Mar. 11,
      2020), https://www.lufthansagroup.com/en/newsroom/media-relations-north-
27    america/news-and-releases/lufthansa-group-announces-flight-cancellations-for-april-
28    2020.html (Last accessed May 8, 2020).

      CLASS ACTION COMPLAINT                                                                   2
 Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 4 of 15 Page ID #:4




 1    cash refund. Plaintiff has not been refunded by Lufthansa, despite these repeated
 2    requests.
 3          10.    Lufthansa was required by the DOT Enforcement Notice to provide
 4    Plaintiff a prompt refund when Lufthansa cancelled her flight.
 5          11.    Lufthansa also represents in its Contract of Carriage that “If a
 6    passenger’s scheduled transportation is canceled, or terminated before the passenger
 7    has reached his or her final destination as a result of a flight cancellation or omission
 8    of a scheduled stop, Carrier will, at the passenger’s option . . . refund the fare for
 9    the unused transportation.”5
10          12.    Plaintiff requested a refund from Lufthansa, which never came. Further,
11    upon information and belief, Plaintiff would not have been able to get a cash refund,
12    as Lufthansa is only offering credits.
13          13.    Lufthansa’s acts are in violation of the DOT’s Enforcement Notice,
14    which requires airlines to provide “a prompt refund to passengers . . . when their
15    carrier cancels the passenger’s scheduled flight.”6 The DOT Enforcement Notice
16    applies to “U.S. and foreign airlines.”7
17          14.    Lufthansa’s consumers have excoriated Lufthansa’s refusal or failure to
18    provide its customers with refunds. For instance, like Plaintiff, customers on the
19    website tripadvisor.com have stated:
20
21
22
23
24
25
      5
26      LUFTHANSA CONTRACT OF CARRIAGE § 90, https://www.Lufthansaair.com/contract-
      carriage (last accessed May 8, 2020) (emphasis added).
27    6
        DOT NOTICE
      7
28      Id.

      CLASS ACTION COMPLAINT                                                                   3
 Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 5 of 15 Page ID #:5




 1          May 4, 2020 Review:8
 2
 3
 4
 5
 6
 7
 8          May 2, 2020 Review:
 9
10
11
12
13
14
15
16
            April 2020 Review:9
17
18
19
20
21
22
23
24
25
26    8
       LUFTHANSA REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-
      d8729113-Reviews-Lufthansa (last accessed May 8, 2020).
27    9
       LUFTHANSA REVIEWS, TRIPADVISOR, https://www.tripadvisor.com/Airline_Review-
28    d8729113-Reviews-or5- Lufthansa.html#REVIEWS (last accessed May 8, 2020).

      CLASS ACTION COMPLAINT                                                         4
 Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 6 of 15 Page ID #:6




 1          April 2020 Review:10
 2
 3
 4
 5
 6
 7
 8
 9
10          15.    Plaintiff brings this action on behalf of herself and the Class for
11    equitable relief and to recover damages and restitution for: (i) unjust enrichment, (ii)
12    conversion, (iii) breach of contract, and (iv) money had and received.
13                                          PARTIES
14          16.    Plaintiff Karla Maree is a citizen of the State of California and resides in
15    Orange County, California. On January 7, 2020, Plaintiff purchased a ticket from
16    Expedia.com for two flights on Lufthansa: a departing flight from Miami, Florida to
17    Lagos, Nigeria, and a returning flight from Lagos to Miami. Plaintiff was to depart
18    for Lagos on April 28, 2020, and to return to Miami on May 25, 2020. Plaintiff paid
19    approximately $1085 for the round-trip ticket. However, the flight was cancelled by
20    Lufthansa on April 4, 2020 due to the coronavirus, COVID-19. Plaintiff contacted
21    Lufthansa about a cash refund but was told to reach out to Expedia.com instead.
22    Expedia.com told Plaintiff they could not issue her a cash refund without instructions
23    from Lufthansa, and instead issued her a travel voucher. Plaintiff did not request,
24    nor has Plaintiff used the travel voucher.   Expedia.com later issued a refund request
25    to Lufthansa on Plaintiff’s behalf, but without any guarantee that Plaintiff would
26
      10
        LUFTHANSA REVIEWS, TRIPADVISOR,
27    https://www.tripadvisor.com/Airline_Review-d8729113-Reviews-or25-
28    Lufthansa.html#REVIEWS (last accessed May 8, 2020).

      CLASS ACTION COMPLAINT                                                                5
 Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 7 of 15 Page ID #:7




 1    receive a prompt cash refund. Plaintiff has not been refunded by Lufthansa, despite
 2    these repeated requests.
 3           17.   Defendant Deutsche Lufthansa AG is a corporation organized under the
 4    laws of the Germany with its headquarters in Cologne, Germany. Defendant
 5    Lufthansa conducts substantial business throughout the United States and in the State
 6    of California.
 7                                JURISDICTION AND VENUE
 8           18.   This Court has subject matter jurisdiction over this action pursuant to 28
 9    U.S.C. § 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005,
10    because at least one member of the Class, as defined below, is a citizen of a different
11    state than Defendant, there are more than 100 members of the Class, and the
12    aggregate amount in controversy exceeds $5,000,000 exclusive of interest and costs.
13           19.   This Court has personal jurisdiction over this action because Defendant
14    purposefully availed itself of this forum by engaging in suit-related conduct in this
15    District.
16           20.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because, as a
17    foreign corporation, Defendant may be sued in any judicial district.
18
                                 CLASS ACTION ALLEGATIONS
19           21.   Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
20    23, on behalf of the following Norwegian Class:
21
                   All persons in the United States who purchased tickets for
22                 travel on a Lufthansa flight scheduled to operate to, from, or
23                 within the United States whose flights were cancelled or were
                   subject to a significant schedule change and not refunded.
24
             22.   Subject to additional information obtained through further investigation
25
      and discovery, the foregoing definition of the Class may be expanded or narrowed by
26
      amendment to the complaint or narrowed at class certification.
27
28
      CLASS ACTION COMPLAINT                                                                  6
 Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 8 of 15 Page ID #:8




 1          23.    Specifically excluded from the Class are Defendant, Defendant’s
 2    officers, directors, agents, trustees, parents, children, corporations, trusts,
 3    representatives, employees, principals, servants, partners, joint ventures, or entities
 4    controlled by Defendant, and their heirs, successors, assigns, or other persons or
 5    entities related to or affiliated with Defendant and/or Defendant’s officers and/or
 6    directors, the judge assigned to this action, and any member of the judge’s immediate
 7    family.
 8          24.    Numerosity. The members of the proposed Class are geographically
 9    dispersed throughout the United States and are so numerous that individual joinder is
10    impracticable. Upon information and belief, Plaintiff reasonably estimates that there
11    are hundreds of thousands of individuals that are members of the proposed Class.
12    Although the precise number of proposed members is unknown to Plaintiff, the true
13    number of members of the Class is known by Defendant. Class members may be
14    notified of the pendency of this action by mail and/or publication through the
15    distribution records of Defendant and third-party retailers and vendors.
16          25.    Typicality. The claims of the representative Plaintiff are typical of the
17    claims of the Class in that the representative Plaintiff, like all members of the Class,
18    paid for a Lufthansa flight that was cancelled, and did not receive a refund for the
19    cancelled flight or for any consequential damages and cancelations caused by the
20    original cancelled flight. The representative Plaintiff, like all members of the Class,
21    has been damaged by Defendant’s misconduct in the very same way as the members
22    of the Class. Further, the factual bases of Defendant’s misconduct are common to all
23    members of the Class and represent a common thread of misconduct resulting in
24    injury to all members of the Class.
25          26.    Existence and predominance of common questions of law and fact.
26    Common questions of law and fact exist as to all members of the Class and the
27    Subclasses and predominate over any questions affecting only individual members of
28
      CLASS ACTION COMPLAINT                                                                    7
 Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 9 of 15 Page ID #:9




 1    the Class. These common legal and factual questions include, but are not limited to,
 2    the following:
 3
            (a)    Whether Lufthansa failed to refund purchasers of cancelled flights
 4                 and the consequential damages caused thereby;
 5
            (b)    Whether Lufthansa falsely represented that customers whose flights
 6                 were cancelled would receive a cash refund for cancelled flights;
 7          (c)    Whether Lufthansa is liable to Plaintiff and the Class for unjust
 8                 enrichment;

 9          (d)    Whether Lufthansa unlawfully converted money from Plaintiff and
                   members of the Class; and
10
11          (e)    Whether Plaintiff and the Class are entitled to damages, restitution,
                   equitable, injunctive, compulsory, or other relief.
12
13          27.    Adequacy of Representation. Plaintiff will fairly and adequately
14    protect the interests of the Class. Plaintiff has retained counsel who are highly
15    experienced in complex consumer class action litigation, and Plaintiff intends to
16    vigorously prosecute this action on behalf of the Class. Plaintiff has no interests that
17    are antagonistic to those of the Class.
18          28.    Superiority. A class action is superior to all other available means for
19    the fair and efficient adjudication of this controversy. The damages or other
20    financial detriment suffered by members of the Class is relatively small compared to
21    the burden and expense of individual litigation of their claims against Defendant. It
22    would, thus, be virtually impossible for members of the Class, on an individual basis,
23    to obtain effective redress for the wrongs committed against them. Furthermore,
24    even if members of the Class could afford such individualized litigation, the court
25    system could not. Individualized litigation would create the danger of inconsistent or
26    contradictory judgments arising from the same set of facts. Individualized litigation
27    would also increase the delay and expense to all parties and the court system from
28
      CLASS ACTION COMPLAINT                                                                8
Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 10 of 15 Page ID #:10




 1    the issues raised by this action. By contrast, the class action device provides the
 2    benefits of adjudication of these issues in a single proceeding, economies of scale,
 3    and comprehensive supervision by a single court, and presents no unusual
 4    management difficulties under the circumstances.
 5             29.   In the alternative, the Class may also be certified because:
 6
                     (a)   the prosecution of separate actions by individual members of the
 7                         Class would create a risk of inconsistent or varying adjudication
                           with respect to individual members of the Class that would
 8
                           establish incompatible standards of conduct for the Defendant;
 9                   (b)   the prosecution of separate actions by individual members of the
10                         Class would create a risk of adjudications with respect to them
                           that would, as a practical matter, be dispositive of the interests of
11                         other members of the Class not parties to the adjudications, or
12                         substantially impair or impede their ability to protect their
                           interests; and/or
13
14                   (c)   Defendant have acted or refused to act on grounds generally
                           applicable to the Class as a whole, thereby making appropriate
15                         final declaratory and/or injunctive relief with respect to the
16                         members of the Classes and Subclasses as a whole.

17                                     CAUSES OF ACTION
18                                           COUNT I
19                                       Unjust Enrichment

20             30.   Plaintiff incorporates and realleges each preceding paragraph as though

21    fully set forth herein.

22             31.   Plaintiff brings this claim on behalf of herself and members of the

23    Class.

24             32.   Plaintiff and the Class conferred a benefit on Defendant in the form of
      monies paid to purchase airline tickets for flights that were later cancelled or subject
25
      to significant schedule change by Lufthansa.
26
               33.   Defendant has knowledge of these benefits.
27
28
      CLASS ACTION COMPLAINT                                                                   9
Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 11 of 15 Page ID #:11




 1           34.    Defendant voluntarily accepted and retained these benefits. Defendant
 2    voluntarily retained the benefit of the purchase price of the tickets in addition to
 3    consequential damages resulting from the cancelation (such as the customer having
 4    to cancel the return flight).
 5           35.    Because these benefits were obtained unlawfully, namely by selling
 6    airline tickets for flights that were later cancelled by Lufthansa, it would be unjust
 7    and inequitable for the Defendant to retain them without paying the value thereof.
 8                                          COUNT II
 9                                          Conversion
             36.    Plaintiff incorporates and realleges each preceding paragraph as though
10
      fully set forth herein.
11
             37.    Plaintiff brings this claim individually and on behalf of the members of
12
      the Class against Defendant.
13
             38.    Plaintiff and members of the Class have an ownership right to the
14
      monies paid for the tickets for cancelled flights sold by Defendant, as well as for the
15
      consequential damages resulting therefrom.
16
             39.    Defendant has wrongly asserted dominion over the payments illegally
17
      diverted to them for the cancelled flights, and consequential damages resulting
18
      therefrom. Defendant has done so every time that Plaintiff and members of the Class
19
      paid to purchase a ticket for a flight that was later cancelled or subject to a
20
      significant schedule change by Lufthansa.
21
             40.    As a direct and proximate cause of Defendant’s conversion, Plaintiff
22
      and members of the Class suffered damages in the amount of the payments made for
23
      each time they purchased a ticket for a flight that was cancelled or subject to a
24
      significant schedule change by Lufthansa, and in the amount of consequential
25
      damages resulting therefrom.
26
                                           COUNT III
27
                                        Breach of Contract
28
      CLASS ACTION COMPLAINT                                                                   10
Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 12 of 15 Page ID #:12




 1             41.   Plaintiff incorporates and realleges each preceding paragraph as though
 2    fully set forth herein.
 3             42.   Plaintiff brings this claim on behalf of herself and members of the
 4    Class.
 5             43.   Defendant entered into contracts with Plaintiff and members of the
 6    Class to provide services in the form of flights in exchange for a set amount of
 7    money.
 8             44.   Plaintiff and members of the Class performed by paying the airline
 9    ticket fees for the flights before they were cancelled.
10             45.   Defendant has breached these contracts by retaining Plaintiff and Class
11    members’ airline ticket fees while not providing flight services.
12             46.   Plaintiff and members of the Class have suffered an injury through the
13    payment of money for tickets while not receiving services in return.
14                                         COUNT IV
15                                    Money Had And Received

16             47.   Plaintiff hereby incorporates by reference the allegations contained in

17    all preceding paragraphs of this complaint.

18             48.   Plaintiff brings this claim individually and on behalf of the proposed

19    Class against Defendant.

20             49.   Defendant received money in the form of airline ticket fees that was

21    intended to be used for the benefit of Plaintiff and the Class.

22             50.   Those airline ticket fees were not used for the benefit of Plaintiff and

23    the Class, and Defendant has not given back or refunded the wrongfully obtained

24    money and airline ticket fees to Plaintiff and the Class.

25             51.   Defendant obtained money in the form of airline ticket fees that was

26    intended to be used to provide flights for Plaintiff and the Class. However,

27
28
      CLASS ACTION COMPLAINT                                                                    11
Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 13 of 15 Page ID #:13




 1    Defendant has retained all of the airline ticket fees while cancelling its flights that
 2    Plaintiff and members of the Class were supposed to be passengers on.
 3                                    PRAYER FOR RELIEF
 4           WHEREFORE, Plaintiff respectfully requests, individually and on behalf of
 5    the alleged Class, that the Court enter judgment in their favor and against Defendant
 6    as follows:
 7           (a)    An Order certifying the proposed Classes and appointing Plaintiff and
 8                  her Counsel to represent the Class;
 9           (b)    An Order requiring Defendant to immediately issue refunds to Plaintiff
10                  and members of the Class for the cost of cancelled tickets, any
11                  cancellation fees, and consequential damages resulting therefrom;
12           (c)    An Order of disgorgement of wrongfully obtained profits;
13           (d)    An award of compensatory, statutory, and punitive damages, in an
14                  amount to be determined;
15           (e)    An award of reasonable attorneys’ fees costs and litigation expenses, as
16                  allowable by law;
17           (f)    Interest on all amounts awarded, as allowed by law; and
18           (g)    Such other and further relief as this Court may deem just and proper.
19                                DEMAND FOR JURY TRIAL
20           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by
21     jury of any and all issues in this action so triable as of right.
22
23    Dated: May 12, 2020                       Respectfully Submitted,
24                                              BURSOR & FISHER, P.A.
25
                                                By:    /s/ Yeremey Krivoshey
26                                                         Yeremey Krivoshey
27
                                                L. Timothy Fisher (State Bar No. 191626)
28
      CLASS ACTION COMPLAINT                                                                    12
Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 14 of 15 Page ID #:14




 1                                      Yeremey Krivoshey (State Bar No. 295032)
                                        1990 North California Blvd., Suite 940
 2                                      Walnut Creek, CA 94596
                                        Telephone: (925) 300-4455
 3                                      Facsimile: (925) 407-2700
                                        E-Mail: ltfisher@bursor.com
 4                                              ykrivoshey@bursor.com
 5
                                        Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      CLASS ACTION COMPLAINT                                                      13
Case 8:20-cv-00885-MWF-MRW Document 1 Filed 05/12/20 Page 15 of 15 Page ID #:15




 1
      CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2
 3    I, Yeremey Krivoshey, declare as follows:
 4          1.     I am an attorney at law licensed to practice in the State of California and
 5    I am member of the bar of this Court. I am a partner at Bursor & Fisher, P.A.,
 6    counsel of record for Plaintiff in this action. I have personal knowledge of the facts
 7    set forth in this declaration and, if called as a witness, I could and would competently
 8    testify thereto under oath.
 9          2.     The Complaint filed in this action is filed in the proper place for trial
10    under Civil Code Section 1780(d) in that a substantial portion of the events alleged
11    in the Complaint occurred in this District.
12          3.     I declare under the penalty of perjury under the laws of the State of
13    California and the United States that the foregoing is true and correct and that this
14    declaration was executed at Richmond, California this 12th day of May, 2020.
15
                                                           /s/ Yeremey Krivoshey
16                                                             Yeremey Krivoshey
17
18
19
20
21
22
23
24
25
26
27
28
      CLASS ACTION COMPLAINT
